Title: From Alexander Hamilton to Benjamin Stoddert, 4 July 1799
From: Hamilton, Alexander
To: Stoddert, Benjamin


Dr Sir
New York July 4 1799

Mr. Hudson who will deliver you this is desirous of the place of Midshipman on board of our Navy. This Gentleman completed his Studies in the law with me. He possesses talents and animation and I have no doubt will succeed in the naval career. An active temper joined to the pressure of pecuniary circumstances has determined him to embrace this course. I interest myself in his success as far as it may be compatible with your general arrangements.
With great respect I have the honor to be Dr Sir   Yr Obedt ser
A Hamilton
B Stoddert Esquire
